Case 0:17-cv-60533-JEM Document 215-1 Entered on FLSD Docket 07/30/2019 Page 1 of 7




                                              Wi A Foreword
                                               By F. Lee Bailey
                                                  I
                                                    I
Case 0:17-cv-60533-JEM Document 215-1 Entered on FLSD Docket 07/30/2019 Page 2 of 7




                                                             AIR OF INJUSTICE
                         4

                                                      Some Other Books By Jim Campbell
                                                             Flyer's G1.;:~o llltralights
                                                        The Powered          -Gliding Manual
                                                      The llltralight Flight Training Handbook
                yo                                          Flyer's Guid, to Night Flying
                                                 Affordable Flyers: Aircraft YOU Can Afford to Fly!
         those ru

                                                        :=::t.::z~~-
                                                     Kindred Spirit: A ioumey Across America
         tunate f
         odds,to                                                         ,
         ally won.                                                Air Of Injustice
                                                      The Ultralight Re~ource Guide (late '99)
         few an~                             Bailout! The Emergency rachute Resource Guide ('00)
               Av1
          In 1992,
                                                         SportPlane Re ource Guide 1•1 Ed.
          legendar                                      SportPlane Res~urce Guide 2nd Ed.
          Hoover                                     Violation: The Aero-Legal Resource Guide
          much-be                                                 Air  orInjustice
                                                         The GPS Resovce Guide (late '99)
          hero wit                           The Rotax Resource Guidj-~o Stroke Edition (late '99)
          hind him                           The Rotax Resource GuiderFour Stroke Edition (late '99)
          fans tha
          claim. T
          imprecis
                                                     Fllgbt Tndnmg     T
                                                      The Ultralight Resource Guide (late '99)
                                             Bailout! The Emergency iiarachute Resource Guide ('00)
                                                                               Gulde (L,t, '00)

          do some
          world se
                To           Copyright 1999 by Kindred Spirit Press, Inc.

          Hoover             Library of Congress Catalog Card Number d9-63050
          ANYON
                             ISBN 1-886743-15-0                         ·1
          some in
          pilot jus          All rights reserved. No part of this work may be reproduced, transmitted, or
          th e pinn          used in any form or by any means-electroni~, or mechanical, including photo-
                             copying, recording, taping, or information s orage and retrieval systems-without
          field- a           express written permission of the publisher.
          t o size
                             Printed in the United States of America
          th ough
          wh en th           10987654321
          -i- hat wa         Graphics by: Elizabeth Tolle
          "7hey we           Cover by: Mark Potter, Elizabeth Tolle
                             Editors: Amy Sumerlin, Jim Campbell, Ho ard Fried
          ......
           '"'"'Od old
                             Published by:
                                  - _ Kindred Spirit Press, Inc.
                                         P.O. Box 9132
                                        Wmter Haven, FL 33883-9132
Case 0:17-cv-60533-JEM Document 215-1 Entered on FLSD Docket 07/30/2019 Page 3 of 7




              120


                    varyi~g conditions do affect their outcome from ~ay to day. More important, w
                    established the validity of these tests and how well 1id they do so? In the case of the
                    of Dr. Elliott, that job appears to have been botchj.
                                One major embarrassment that occurred in the Hoover matter was the
                    tion that Dr. Elliott used a research version of th Wisconsin Card Sort test-tho
                    first denied that any such thing occurred. It was on y after Dr. Antoinette Appel
                    company that published the test, that Dr. Elliott wits convinced that the test he
                    a research version. In other words ... it was a non-cf rtified test that other medical
                    sionals insist should never have been used until it ~ad been accepted for professio
                                Appel stated that the computer version o~the Wisconsin Card Sort test
                    Elliott had been released only as a research version and went on to say that this ve
                                                                          1
                                                                                                                  The .
                    worthless for diagnostic purposes. She reported t,t it even took her IO times lo
                    complete the test. Mind you, this was the test series in which Hoover had been pr
                    that nothing he was asked or tested on would be utilized or have any bearing on his
                    to fly, and was conducted during an appointment tliat was far longer than he had b
                    to expect. Appel testified that a number of studies ~bmonstrate a marked drop-off in
                    ing performance after 90 minutes - referring to Elliott's lengthy testing enviro                  And so_
                    She said this drop-off also occurs if the patient doeJ not eat (Hoover did not) or if         · e inforrna
                    tension between examiner and patient (Hoover 1crzb his neck on was on the bl
                    admitted, later, that he did not feel he could trus~ Elliott). Appel also felt that p
                    effect did not account for Hoover's improvement in subsequent testings.
                                Finally.... as to the actual relevance of thi~ testing: Appel mentioned rea ·
                    article by none other than Dr. Kay, which essentially said that there had been no
                                                                           1
                    regarding the relationship between testing perfor! ance and actual aviator perfo
                    Mind you, this article was written in 1990 and Ka had since written other articles
                    seemed to contradict his earlier writings...                                       .
                                So which was it? Good test? Bad test? Rele ant test? Irrelevant test? One
                    thing's for sure ... there seemed to be plenty of roorp for doubt throughout the wh
                    scenario, and this so-called "exact" science sure se~rned to be open to a lot of inte
                    tation. Additionally, research version or not, much of Elliott's results certainly m
                    called into question ... and all the data gathered the ein considered suspect.
                                One final note: Dr. Appel, who is certainly ~ learned and respected as any
                    the FMs consultants, stated that "... the best test fd[ determining cognitive funcr
                    performance." The FAA hated that concept and fought it throughout the three-year
                    ordeal.                                                   I
                                Bob Hoover repeatedly stated that the tes~ he performed for them seemed
                    be "weird" and bore little relation to the skills he used while flying ... and that if they
                    really wanted to see if he was impaired in any way, 111 that they had to do was "sa
                    up," fly along with him (ostensibly in a simulator) fnd let them see him in action.
                               Bob admitted to frustration with the testi~g process and wondered whe
                    "any of it really amounted to anything... Jim, they Ican throw whatever they want
                    me (in terms ofemergency or unusual conditions) but for God's sake, test my
                                                                  rememr
                                                                               . ..
                                                                           1
                    flying ... not my drawing, or whether I can                  silly numbers, or how I do on
                    some computer. Just watch me fly!"
Case 0:17-cv-60533-JEM Document 215-1 Entered on FLSD Docket 07/30/2019 Page 4 of 7




          280
                                                                                 rusTICE
                imagines that they would have let him date their daughter... He was sufficiently board              in a T-28 with R.
                certified, had done aviation and psychology-related researc~, and he held a pilot certificate       imminent engin
                with glider and instrument ratings. Additionally, he had evaluated between 11,000 and               catastrophic eng·
                12,000 pilots over 20 years, and conducted neuropsycholo ical testing on pilots for many                        Another i
                airlines. More importantly, he had been a consultant to th9FMfor 10 to 12 years ... i.e., he        by way of a depo
                was on "the team" ... you know what I mean? (Of course,~\:! FM appeal didn't put it quite            incident, but tru
                that way ...)                                               •I                                       Ultimately, the
                           Gaines testified that there are several publishedf.t isk analyses of piloting skills,                When ·
                and these functions, which included perceptual motor bilities, attention, processing                 nothing to do w·
                flexibility, and several others. These functions, Gaines said were tested in Hoover through          that O'Connor ·
                his neuropsychological evaluations. He also agreed that a y improvement in subsequent                one would ever
                testing would only be due to practice effect. Basically, its -emed thathesaidwhateverthe              would take no m
                FM wanted him to say.... which included saying that Ho ~er was not medically qualified               The testing laste
                for a medical certificate. Big surprise, that.                                                        bathroom until l
                                                                                                                                 Durin
                                                                                                                      Puskas, Dr. Jor ·
                                                      Dr. Pincus                                                      was not fit to 1
                         Dr. Pincus, a professor and Chairman of th Department of Neurology at                        to accept contra
                Georgetown University, also testified for the FM. But gue s what! He's on the team, too ...                      Hoo
                Georgetown, even the appeal had to admit, has a grant frdm the FM for the development                 at which point Ii
                of the CogScreen testing program (under Dr. Gary Kay) Remember that line about not                    Satz, who also
                biting the hand that feeds you?                                                                       of Hoover's b ·
                         His curriculum vitae, detailed as the others i ere in the appeal, was equally                 explained that
                impressive. Dr. Pincus took Dr. Elliott's and Dr. O'Connor~ neurological examinations, in              ability to gro
                conjunction with Hoover's MRI and brain SPECT scans, i~to account when he concurred                    impaired, he
                that "He was convinced of the presence of cognitive dys[ nction, " and that Hoover was                            Hoo
                unable to safely pilot an aircraft.                                                                    Hoover. He s
                                                                                                                       neuropsycholo
                                                                                                                       change unless i
                            The FAA's Version of Hopver's Case                                                          does in some·
                                                                                                                        famous airsh
                         The FM appeal said that Hoover testified in detail about his early background in               controls. He ,
                aviation, as well as his days as a military and civilian test ~ilot. Hoover testified that he did       emergency. Fi
                not believe his piloting skills had diminished, and that he ~ad even helped save eight pilots           one of the in ·
                during the 1993 Reno Air Races (after the so-called •r ad" performance at Aerospace                               The e
                America ... remarkable "recovery", that).                                                               neuropsycho
                         The FM appeal discussed Hoover's testimonrr about his accidents that had                        associations.
                occurred in his career and how he had lost consciousness on some occasions. Hoover, the                  behavior was
                                                                             1
                appeal said, also testified that he had performed his airsh~w maneuvers thousands of times                      Aita
                and had encountered and handled in-flight emergencies d problems on many occasions.                   physical an
                He also explained that he frequently had problems with his aircraft's hydraulic system.
                                                                                                                      testimony thi
                         On the second day of the airshow in question this hydraulic pump cavitation                  of course)
                problem surfaced (as it had done before), and he took extra time to complete his                                 It -
                maneuvers because of it. Hoover "denied the FM lnspeptors' allegations, adding that at                Aviation Safi
                no time did anyone with the FM approach him to discf15S any problems. "                               testified tha:
                         When confronted about his ability to handle!an emergency, Hoover testified                   unusual
                regarding an emergency he had encountered just one week before this hearing when flying
              Case 0:17-cv-60533-JEM Document 215-1 Entered on FLSD Docket 07/30/2019 Page 5 of 7
                                                            By Jim campbeU
                                                                                                                                       281


_ He was sufficiently board         in a T-28 with Ray Hughes. During flight, a chip w ing light came on, indicating
   he held a pilot certificate      imminent engine failure. Hoover successfully landef the aircraft, which suffered a
 uated between 11,000 and           catastrophic engine seizure on roll out, resulting in der.astating damage.
  testing on pilots for many                  Another snide footnote admitted that Ray Hughes' testimony (which was taken
  fur 10 to 12 years ... i.e., he   by way of a deposition in California) generally corrotjorated Hoover's story about the
_ appeal didn't put it quite        incident, but the Administrator was not given ader uate notice of the deposition.
                                    Ultimately, the deposition was not offered.
   analyses of piloting skills,               When discussing his neurological examinati~ns, Hoover testified that he had
 • ·es, attention, processing       nothing to do with the selection of Ors. O'Connor, Gold, Salcedo, or Elliott. He testified
ere tested in Hoover through        that O'Connor told him he was "clean" and only recomthended further testing so that no
     rovement in subsequent         one would ever question his ability. Elliott, Hoover tes    ! tified, told him that his testing
                                                                                                1




   d that he said whatever the      would take no more than four hours, and that it would not affect his medical certificate.
   :as not medically qualified      The testing lasted all day, Hoover said, and he was no able to get a drink or go to the
                                    bathroom until 5:00 p.m., when the testing finally end!d.
                                              During the hearing, Hoover recounted the coriference call between himself, Dr.
                                    Puskas, Dr. Jordan, Dr. Hark, and Dr. Pakull. Accordin~ to the appeal, Pakull told him he
                                    was not fit to fly, whereas Dr. Davis had given him a deb bill of health, and advised him
~        ent of Neurology at        to accept contracts for the 1993 season.                    I
     t! He's on the team, too ...             Hoover also testified that Dr. Pakull said the oir doctors were just his "tools" -
    e FM for the development        at which point Hoover asked to see other doctors. Jordan agreed, and Hoover consulted Dr.
    ember that line about not       Satz, who also gave Hoover a clean bill of health. The ap eal continued with their version
                                    of Hoover's testimony, discussing Hoover's explanation pf the ACE program. Basically, he
t in the appeal, was equally        explained that the airshow performers generally policel_themselves, and an ACE has the
eu:rological examinations, in       ability to ground a pilot. He also affirmed that if he ever telt his piloting skills had become
    count when he concurred         impaired, he would stop flying.
r.tion," and that Hoover was                  Hoover met Dr. Hisey at the 1993 Reno Air Ra es, and Hisey agreed to examine
                                    Hoover. He subsequently referred Hoover to Dr. Johnsen, who did additional
                                    neuropsychological tests. Hoover also testified that hi~ airshow performance does not
                                    change unless conditions dictate, and that he feels more omfortable in his Shrike than he
                                                                                                1
    er's Case                       does in some automobiles. During the airshow for the h1aring, Leo Loudenslager, a world
                                    famous airshow and champion aerobatic pilot, operateJI the radios and he operated the
bout his early background in
                                    controls. He agreed that quick reaction time can b critical to properly handle an
                                    emergency. Finally, the appeal said, Hoover explained his1 FM write-ups, and asserted that
 Hoover testified that he did
even helped save eight pilots
                                    one of the incidents was motivated by FM counsel's def ire to prosecute a celebrity.
 performance at Aerospace
                                              The appeal then set to discredit Dr. Johnsen          first by saying that he is not a
                                                                                              I
                                    neuropsychologist, not board certified, and not a member of any neuropsychological
aout his accidents that ha
                                    associations. The FM also did not like Johnsen's o1'nion that the best predictor of
some occasions. Hoover, the
                                    behavior was past behavior:
    euvers thousands of times
                                              After this, it was time to discredit Dr. Hise , who had interpreted Hoover's
  oblems on many occasions.         physical and neurological testing as normal. In particular, they did not like Hisey's
aircraft's hydraulic system.
                                    testimony that he relied on Johnsen's neuropsychologiJdal evaluation (earlier discredited,
  hydraulic pump cavitation
                                    of course) when he came to his conclusions. .             .          .
extra time to complete his
                                              It was then time to bring up the touchy su ~ect of Norbert Nester, the FAA
,~allegations, adding that al
                                    Aviation Safety Inspector who was subpoenaed to testify Ion behalf of Hoover. First, Nester
mg problems."                       testified that he was on duty during the airshow in q estion, and never saw anything
emergency, Hoover testified         unusual about Hoover's performances;
 · ,re this hearing when flying
Case 0:17-cv-60533-JEM Document 215-1 Entered on FLSD Docket 07/30/2019 Page 6 of 7




         282
                                               AIR OF 1N,USTICE
                          On the other hand, Boehler, another Inspector, had claimed Hoover's                 asserted that there
                performance was substandard and it was time "he stand acr?untable like everyone else. •       scan data. She also
                A few days later, Nester testified, he heard Boehler and .~elln, yet another Inspector,       been released o
                talking about writing reports on Hoover... and they were to make sure that they looked        disapproval, I am ~
                different so it would seem as if they had been written independently. The appeal mentione     even took her 10
                that Nester testified that he expected retaliation for his t~~timony, and that his life was             She furtb
                already becoming difficult there. The FM had recentfy, in an unrelated manner.                testing performan
                suspended him for five days for "accepting favors." He f lso testified that he had not        said this drop-off
                contacted anyone within the FM regarding his allegation' against Boehler and Kelln.           examiner and par
                          World Aerobatic Champion Leo Loudenslager was the next subject within the           improvement in
                appeal. It mentioned, in a very direct manner, that Loudenslager had never underg                       When
                neuropsychological testing. It also said that he had know? Hoover for 20 years and             .. oted an article
               watched his performance at the airshow in question.           I                                regarding the r
                          Loudenslager also testified that an ACE is the most qualified to judge an airshow   Here, the appeal
               performance, and, as an ACE, had never seen a deficit in{:oover's flying - including           that additional re
               during the performance flown for Judge Mullins (where Hoover easily dealt with an              had written subse
               unexpected cowl flap problem). Loudenslager also testifie that he would not hesitate to        Appel, on behalf ()
               ground Hoover if he felt his age was affecting his performant e. Here, the FM was quick to      been told that no
               note that Loudenslager had no medical training and theret re could not offer an opinion         you may guess,
               as to Hoover's neurological testing.                                                                     Appel fuJ
                          Sean Tucker, also a top airshow performer and an ACE, testified for Hoover as        performance, an
               well. He testified that he had known Hoover personally tori over a decade, and had never         hours, and had
               noticed any deterioration in his flying. He did not agr~e with the FM Inspectors                 quote, which wen
               statements concerning Hoover's performance at the airshow in question. He too testified          Appel was firm ·
               that he would not hesitate to ground Hoover if he felt he 'Vas unfit to fly.                     the next two year
                          To knock his testimony, the FM appeal noted that Tucker did not have a degree                  Dr.Han
               in physiology and that he had agreed that timing, effective dbcision-making, and an ability      a curriculum vit!
               to divide attention are critical to an airshow performer. Th~ appeal also said that Tucker,      Medicine and 1
               "when shown Dr. Uchiyama's conclusion that Respondent was impaired in divided                     Georgetown)... ai
               attention and tasks that require speeded information delivfry, expressed concern for the                  Hero
               safety... " (Funny, I don 't remember Tucker's testimony quite that way... )
                          Yet another top airshow performer and ACE, Stevt n Oliver, was next. He had also
               known Hoover since the mid-1980's, and had observed him any times. He had never seen
               any sort of deterioration, and he hadn't noticed anything o t of the ordinary with regards
               to Hoover at the airshow in question. He too would approacr, Hoover if he were concerned
               about his safety.
                          Dr. Simon, whose testimony was offered by way of videotaped deposition, is a
               specialist in nuclear medicine who reviewed, in addition to other documents, the SPECT
               scans and reports generated by Dr. Salcedo and Dr. Mena l(he, however, never examined
               Hoover). He testified that many processes, such as strokes, dan be visualized through these
               scans. He also testified that Hoover's scans did not show Jreas of decreased activity that
               would suggest degeneration, stroke, or dementia; rather, he said, any abnormalities seen         1. They belie -
               were consistent with trauma. Simon's testimony never was placed into evidence, primarily         2. They belie e
               because the FM allegedly received late notice of the deposition. The FM also alleged that        witness test.imtl
               Simon used several exhibits that had not been provided td them.                                  3. They believe-:
                          Dr. Antoinette Appel, a neuropsychologist, testir ed on behalf of Hoover. She         4. They belie
Case 0:17-cv-60533-JEM Document 215-1 Entered on FLSD Docket 07/30/2019 Page 7 of 7




                    338
                                                           AIR OF INJUSTICE
                          dangerous acts that, by implication, at thfs time are going unreported. Failure in their
                          primary duty ofcare both to individual an'd to the public is implicit in their case. Either
                          way, whether Mr. Hoover was at risk or noJ, they admit that they were negligent both of
                          his and the public's safety and interest: Alli:he more so if, as they allege, Mr. Hoover JS a
                          menace. Sadly, as an admirer of the FM, fhey have placed themselves in a "heads they
                          (the FM) lose, tails he (Mr. Hoover) he wir " situation.

                          2. What do the observers at the subsequ':ft shows indicate?
                                    At worst Mr. Hoover may have l en "off form" at Oklahoma. If so he needed
                          immediate advice to this effect (which at the very least would have demonstrated the
                          FM as an efficient, caring organization). n the event they have allowed him to confirm
                          his competence in the subsequent series o{iAirshows before the most expert, critical and
                          outspoken audience andjury in the worldf the American Aerobatic andAirshow Circuit
                          (as is remembered only too well). This co~/ iluency has effectively advised the Good and
                          Great in the past when it was time for thT to bow out.

                          3. Detailed clinical history and neurologicdl examination by clinically experienced, prac-
                          ticed aviation neurologists have found Mr.l Hoover fit to fly.

                          4. Neuropsgchological review is at best reliable as a test.
                                   A useful tool in the right context, ·t is less than useless as a test ofpilot compe-
                          tence (to our universal disappointment), af d in practice may actually be misleading. Its
                          specificity and sensitivity are such that itlis inappropriate to use or represent such an
                          assessment as a test. Sadly the FM has sT ght to do just that.

                          5. Neuro-imaging is designed to be coordinated with, and is dependent for its interpreta-
                          tion on, clinical assessment.

                          6. There are no normals. If one is human ne is abnormal to a greater or lesser degree.

                          1. There are also no absolutes.
                                   Aviation, like life itself, is a risk!{ business. If absolutes are required, no one
                          should fly. It is always easier to say "no.~ The business of aviation neurology in this
                          context is to accept that an individual can ail at any time (like any other component of
                          the aviation system), but rather than sto all aviation, to logically establish the risk
                          status ofeach component, here Mr. Hoovio one has a crystal ball. Our responsibility
                          is to provide reasoned opinion, not summ ry proscription.

                          8. Ifa pilot ofdemonstrated ability such as r. Hoover is to be grounded then by analogy
                          no pilot over 45 years ofage should be alldwed to fly.

                          9. The problem is firstly to establish pilot cl mpetence (which the FM accept~d in allow-
                          ing him to fly after Oklahoma and confi"'fed by their observation ofhis competence at
                          the 33 subsequent Airshows) and then to relate the individual to some arbitrary level of
                          acceptable future risk, attempting to estat lish whether the individual satisfies that re-
                          quirement or not.
                                                                                                                             ..
                                                                                                                          ,--.
